,




                     mm       A’ITORNEY             GENERAL
                                    OF TEXAS




Honorable R. S. Wychc                    Opinion No. O-3820
County Auditor
Gregg County                             Re:   Commisstonars’ Court does not
Longview, Texas                                have authority to transfer auto
                                               registration fees to the Officers’
Dear Sir:                                      Salary Fund.

              Your   request for opinion upon the following stated question:

               *Has the Commissioners     Court authority to transfer
          auto registration fees to the officer’s salary fund?”

 has been received and carefully     considered   by this department.
~.
            After providing that the automobile registration fees which the
county ts permitted to retain shall be placed to the credit of the Road and
Bridge Fund of the county, Section 10 of Article 6675a prescribes the dis-
position of such portion of the Road and Bridge Fund as follows:

                ” . . . None of the monies so placed to the cre.dit of the
          Road and Bridge Fund of a county shall be used to pay the
          salary or compensation of any County Judge or County Com-
          missioner, but all said monies shall be used for the construc-
          tion and maintenance of lateral roads tn such county under
          the suoervision of the County. Ennineer.
                                             -       if there be one. and
          if there is no such engineer, then the County Commissioners
          Court shall have authority to command the services of the
          Division Engineer of the State Highway Department for the
          purpose of supervising the construction and surveying of
          lateral roads in their respective counties. All funds alla-
          cated to the counties by the provisions of this Act (Arts.
          6675a-1 to 66758-14; P. C. Art. 807a) may be used by the
          counties in the payment of obligations, if any, issued and
          incurred in the construction or the improvement of all roads       ’
          including State Highways of such count&s and districts there-
          in; or the improvement of the roads comprising the County
          Road system.” (Underscoring ours)
 Honorable    R. S. Wyche, Page 2 (O-3820)




            The case of Stovall v. Shivers, Civ. App., 75 S.W.2d 276,
 affirmed (Comm. App.) 103 S.W.2d 363, on page 367 of the latter opinion,
 contains the following statement wttb respect to the above quokd section:

            *As to that portion of automobtle raptstratton fees
      retained by Van Zandt County, Article 6675a-10, Vernon’s
      Annotated Civil Statutes, expressly provides how same
      shall be expended, and for that reason it is obvious that
      Article 6740 has no applicatton to same.”

          This department has repeatedly ruled that such registration fees
must be expended in accordance with the statute. We quote from opinion
No. O-1091 of this department as follows:

           ‘As for that portion of the county road and bridge fund
      consisting of automobile registration fees paid into the fund.
      ofArticle 6675a, Section 10. is controlling. It is our opinion
      that in expending this portion of the fund for the purposes ex-
      pressly set out in Section 10 of Article 6675a, the commis-
      sioners’ court of the county shall regard the roads and high-
      ways of the county as a system to be built, improved and
      maintained as a whole to the best interests and welfare of
      all the people of the c.ounty and of all the precincts of the
      county. ”

             We quote from opinion No. O-3171 of this dapartment.as      follows:

           “Since the Legislature has specifically provided that
      such regtstration fees shall be expended for specifiq pur-
      poses , those fees may not be legally expended for any other
      purposes, nor may they be credited to any fund except the
      Road and Bridge Fund as directed by the statute; and when
      so credikd the Commissioners’ Court may not transfer
      them, or any part thereof, to any other fund of the county.”

           It is our opinion that your   questi,on should be answered   in the
negative, and it is so answered.
                                             Very truly yours,
APPROVED     AUG 13, 1941
/s/ Robert E. Kepke                      ATTORNEY      GENERAL    OF TEXAS
Acting Attorney General of Texas
W JF:GO:tiw      i.                      By /a/ Wm. J. Fanning
                                                Wm. J. Fanning, Assfsmnt
APPROVED   Opinion Committee
By: /s/ GWS. Chairman